Title: To Alexander Hamilton from James Watson, 23 June 1799
From: Watson, James
To: Hamilton, Alexander


          
            Dear Genl.
            New York June 23rd. 1799
          
          Capt. Joel Davis of this City has expressed to me his willingness to accept a Captains Commission in the Eventual Army—He is in my opinion well qualifyed for such a command & in case of emergency I am persuaded will be found among the most active & zealous defenders of his Country & its government—
          I am Sir with great Respect & Esteem your Most Hubl Sert,
          
            James Watson
          
          Majr Genl Hamilton
        